452 U.S. 429 (1975)
UNITED STATES
v.
MAINE ET AL. (MASSACHUSETTS BOUNDARY CASE).
No. 35, Orig.
Supreme Court of United States.
Decided March 17, 1975.
Decree entered October 6, 1975.
Supplemental decree entered June 15, 1981.
ON JOINT MOTION FOR ENTRY OF SUPPLEMENTAL DECREE.
The Report of the Special Master is received and ordered filed.

SUPPLEMENTAL DECREE
The Court's Special Master having filed a Report recommending the entry of a supplemental decree for the purpose of defining with greater particularity the boundary line between the submerged lands of the United States and the submerged lands of the Commonwealth of Massachusetts, as contemplated by the Court's Decree of October 6, 1975, 423 U.S. 1, and the Court's Order of June 29, 1977, 433 U.S. 917, appointing the Honorable Walter E. Hoffman as Special Master in this cause, and the United States and the Commonwealth of Massachusetts having stated their acquiescence in the recommendations of the said Report:
IT IS ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:
1. The coastline of the Commonwealth of Massachusetts, as that term is used in the Court's Decree herein dated October 6, 1975, shall be, in the area hereafter specified:
(a) A straight line running southwesterly from a point on the mean low water line at Eastern Point on Cape Ann (approximately 42°34′45″ N, 70°39′43″ W on NOS Chart 13267, 18th Ed.) to a point on the mean low water line seaward of Strawberry Point (approximately 42°15′31″ N, 70°46′05″ W on the same NOS Chart), thence southeasterly along the line of ordinary mean low water (including closing lines across *430 Scituate Harbor and the North River) to Brant Rock (approximately 42°05′29″ N, 70°38′15″ W on the same NOS Chart), thence a straight line running easterly to a point on the mean low water line at Race Point on Cape Cod (approximately 42°03′46″ N, 70°14′51″ W on the same NOS Chart);
(b) A straight line running southeasterly from a point on the mean low water line at Gooseberry Neck (approximately 41°28′43″ N. 71°02′05″ W on NOS Chart 13218, 21st Ed.) to a point on the mean low water line on the southwestern extremity of Cuttyhunk Island (approximately 41°24′44″ N, 70°57′07″ W on the same NOS Chart).
2. The reference to the Special Master appointed by the Court on June 29, 1977, is continued in effect, under the terms of the Court's Order of that date, and he is directed to proceed with the cause, holding such further proceedings as may seem advisable until all remaining issues referred to him are ready for submission to the Court by his further report.
3. The Court retains jurisdiction to entertain such further proceedings, enter such orders, and issue such writs as may from time to time be deemed necessary or advisable to give proper force and effect to this decree or to effectuate the rights of the parties in the premises.
JUSTICE MARSHALL took no part in the consideration or decision of this matter.